Citation Nr: 1530595	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-21 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to august 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2015, the Veteran testified in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed and considered the documents contained in the Veteran's electronic file to include Virtual VA and Veteran's Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA  opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record reflects the Veteran currently suffers from hearing loss disability and tinnitus.  He has argued that his bilateral hearing loss disability and tinnitus are related to noise exposure in service where he worked as a radio operator aboard a ship.  He has testified that he collected intelligence information via the interception of radio frequencies which needed to be maintained at a high volume.  The Veteran's DD-214 shows that the Veteran's specialty was CTR (Cryptologic Technician Collection).  The Veteran's MOS is consistent with his account and exposure to noise in service.  Therefore, exposure to noise in service is conceded.

The Veteran was afforded a VA examination in August 2010.  At the time, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not related to noise exposure in service.  In regards to the hearing loss, the examiner reasoned that hearing was normal in service and the Veteran had post-service recreational noise exposure.  In regards to the tinnitus, she reasoned that there was no showing of tinnitus in service.  It is unclear, however, as to whether the examiner actually considered that the Veteran used hearing protection post service.  

Furthermore, the Veteran has submitted a private etiology opinion.  In an April 2015 letter, Dr. S. L., stated that the Veteran's reported noise exposure in service is consistent with his current hearing loss.  He reasoned that while hearing was normal in service, it is well accepted in the audiology profession that noise exposure early in life can produce hearing loss later in life.  While the private audiologist appears to have reviewed all or part of the claim file, he noted that the Veteran had no excessive noise exposure before or following service.  It is unclear if the audiologist considered the Veteran's reported recreational noise exposure as none was noted in the opinion.

For the reasons noted above, a new etiology opinion is needed prior to deciding the claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a VA audiologist or similarly qualified examiner regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the medical opinion.  All indicated studies should be conducted, and all findings reported in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his active service, including conceded in-service noise exposure. 
	
In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

A full rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to mere speculation a reason for the same should be provided.

2.  Review the resulting opinion to ensure its adequacy.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




